

SECOND AMENDED AND RESTATED
SECOND SUPPLEMENT
TO MASTER LOAN AGREEMENT
(TERM REVOLVING LOAN)


THIS SECOND AMENDED AND RESTATED SECOND SUPPLEMENT TO MASTER LOAN AGREEMENT
(this “Second Supplement”) is made and entered into as of November 6, 2020 (the
“Closing Date”), by and between HOME FEDERAL SAVINGS BANK (“Lender”) and
HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited liability company (“Borrower”),
and supplements and incorporates all of the provisions of that certain Amended
and Restated Master Loan Agreement by and between Lender and Borrower dated
effective June 29, 2017, as thereafter modified by that certain First Amendment
to Amended and Restated Master Loan Agreement dated October 19, 2018, and that
certain Second Amendment to Amended and Restated Master Loan Agreement dated
November 6, 2020 (as the same may be amended, modified, supplemented, extended
or restated from time to time, the “MLA”). This Second Supplement amends,
restates and replaces, but is not a novation of that certain Amended and
Restated Second Supplement to Master Loan Agreement dated June 29, 2017, which
previously amended, restated and replaced that certain Second Supplement to
Master Loan Agreement dated as of November 30, 2007, between Borrower and
Lender.
1.    Definitions. As used in this Second Supplement, the following terms shall
have the following meanings. Capitalized terms used and not otherwise defined in
this Second Supplement shall have the meanings attributed to such terms in the
MLA. Terms not defined in either this Second Supplement or the MLA shall have
the meanings attributed to such terms in the Uniform Commercial Code, as enacted
in the State of Minnesota, as amended from time to time.
“Availability Date” shall have the meaning specified in Section 6 of this Second
Supplement.
“Monthly Payment Date” means the first (1st) day of each calendar month.
“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding.
“Outstanding Revolving Advance” means the total Outstanding Credit under this
Second Supplement and the Term Revolving Note.
“Quarterly Payment Date” means the last day of each March, June, September and
December during the term of the MLA.
“Request for Advance” shall have the meaning specified in Section 7(a) of this
Second Supplement.
“Revolving Advance” means an Advance under this Second Supplement and the Term
Revolving Note.
“Term Revolving Note” means that certain Second Amended and Restated Term
Revolving Note of even date herewith, evidencing the Term Revolving Loan, as the
same may be amended, restated or otherwise modified, supplemented, extended or
restated from time to time.
“Term Revolving Loan Commitment” shall have the meaning specified in Section 3
of this Second Supplement.
image_01a.jpg [image_01a.jpg]



--------------------------------------------------------------------------------



“Term Revolving Loan Termination Date” shall have the meaning specified in
Section 3 of this Second Supplement.
2.     Intentionally Omitted.


3.    Term Revolving Loan Commitment. Lender agrees, on the terms and conditions
set forth in the MLA, the Term Revolving Note, and this Second Supplement to
make one or more advances to Borrower, during the period beginning on the
Closing Date and ending on the Business Day immediately preceding the Maturity
Date (the “Term Revolving Loan Termination Date”), in an aggregate principal
amount outstanding at any one time not to exceed $50,000,000.00 (the “Term
Revolving Loan Commitment”). The Term Revolving Loan Commitment shall expire at
12:00 noon Central time on November 6, 2025 (the “Maturity Date”). Under the
Term Revolving Loan Commitment, amounts borrowed and repaid or prepaid may be
reborrowed at any time prior to and including the Term Revolving Loan
Termination Date provided, however, that at no time shall the sum of the
Outstanding Revolving Advances exceed $50,000,000.00, and provided there exists
no Event of Default.
4.    Purpose. Advances under the Term Revolving Loan may be used for capital
costs and for Borrower’s cash and inventory management purposes, including
closing costs and fees associated with the MLA. The Borrower agrees that the
proceeds of the Term Revolving Loan are to be used only for the purposes set
forth in this Section 4.
    5.    Repayment of the Term Revolving Loan. The Borrower will pay interest
on the Term Revolving Loan on the first (1st) day of each month, commencing on
the first (1st) Monthly Payment Date following the date on which the first
Advance is made on the Term Revolving Loan, and continuing on each Monthly
Payment Date thereafter until the Maturity Date. On the Maturity Date, the
amount of the then unpaid principal balance of the Term Revolving Loan and all
other amounts due and owing hereunder or under any other Loan Document relating
to the Term Revolving Loan shall be due and payable in full. If any payment date
is not a Business Day, then the principal and interest installment then due
shall be paid on the next Business Day and shall continue to accrue interest
until paid.


    6.    Availability. Subject to the provisions of the MLA and this Second
Supplement, during the period commencing on the date on which all conditions
precedent to the initial Advance under the Term Revolving Loan are satisfied
(the “Availability Date”) and ending on the Term Revolving Loan Termination
Date, Advances under the Term Revolving Loan will be made as provided in this
Second Supplement.


    7.    Making the Advances.
        (a)    Revolving Advances. Each Revolving Advance shall be made, on
notice from Borrower (a “Request for Advance”) to Lender delivered before
12:00 Noon (Minneapolis, Minnesota time) on a Business Day which is at least one
(1) Business Day prior to the date of such Revolving Advance specifying the
amount of such Revolving Advance, provided that, no Revolving Advance shall be
made while an Event of Default exists or if the interest rate for such loan
would exceed the Maximum Rate. Any Request for Advance applicable to a Revolving
Advance received after 12:00 Noon (Minneapolis, Minnesota time) shall be deemed
to have been received and be effective on the next Business Day. The amount so
requested from Lender shall, subject to the terms and conditions of this Second
Supplement, be made available to Borrower by: (i) depositing the same, in same
day funds, in an account of Borrower; or (ii) wire transferring such funds to a
Person or Persons designated by Borrower in writing.


        2
122746 / 4813-3651-8350 v2





--------------------------------------------------------------------------------



        (b)    Requests for Advances Irrevocable. Each Request for Advance shall
be irrevocable and binding on Borrower and Borrower shall indemnify Lender
against any loss or expense it may incur as a result of any failure to borrow
any Advance after a Request for Advance (including any failure resulting from
the failure to fulfill on or before the date specified for such Advance the
applicable conditions set forth in this Section 7), including, without
limitation, any loss (including loss of anticipated profits) or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by Lender to fund such Advance when such Advance, as a result of such failure,
is not made on such date.


        (c)    Minimum Amounts. Each Revolving Advance shall be in a minimum
amount equal to $50,000.00.


        (d)    Conditions Precedent to All Advances. Lender’s obligation to make
each Advance under the Term Revolving Note shall be subject to the terms,
conditions and covenants set forth in the MLA and this Second Supplement,
including, without limitation, the following further conditions precedent:


        (i)    Representations and Warranties. The representations and
warranties set forth in the MLA and this Second Supplement are true and correct
in all material respects as of the date of the request for any Advance, except
as disclosed in writing to Lender, to the same extent and with the same effect
as if made at and as of the date thereof except to the extent that they relate
solely to an earlier date;


(ii)    No Defaults. The Borrower is not in default under the terms of the MLA,
this Second Supplement, the Related Documents or any other Material Contracts to
which Borrower is a party and which relates to the construction of the Project
or the operation of Borrower’s business; and


(iii)    Government Action. No license, permit, permission or authority
necessary for the construction or operation of the Project has been revoked or
challenged by or before any Governmental Authority.
    
        (e)    Unused Commitment Fee. In addition to all other amounts payable
to Lender under the MLA, this Second Supplement and the Term Revolving Note, the
Borrower agrees to pay to the Lender an unused commitment fee on the average
daily unused portion of the Term Revolving Loan Commitment from the Closing Date
until the Maturity Date at the rate of thirty (30) basis points on a per annum
basis, payable quarterly in arrears on each Quarterly Payment Date during the
term of the Term Revolving Loan Commitment and on the Maturity Date. For
purposes of this Agreement, the unused portion of the Term Revolving Loan
Commitment for any measurement period shall be the positive difference, if any,
of (a) the average daily amount of the Term Revolving Loan Commitment, minus (b)
the average daily Outstanding Credit.


8.    Interest Rate, Other Terms. The principal amount of each Term Revolving
Loan advanced to the Borrower shall bear interest at the rates of interest
provided for in accordance with the Term Revolving Note, and the computation of
interest, amortization, maturity and other terms and conditions of the Term
Revolving Loan shall be as provided in the Term Revolving Note, provided,
however, in no event shall the applicable rate of interest on any Term Revolving
Loan exceed the Maximum Rate.
    9.    Intentionally Omitted.
        3
122746 / 4813-3651-8350 v2





--------------------------------------------------------------------------------





    10.    Intentionally Omitted.


    11.    Intentionally Omitted.


    12.    Maximum Amount Limitation. Anything in the MLA, this Second
Supplement, or the other Loan Documents to the contrary notwithstanding,
Borrower shall not be required to pay unearned interest on the Term Revolving
Note or any of the Loan Obligations, or ever be required to pay interest on the
Term Revolving Note or any of the Loan Obligations at a rate in excess of the
Maximum Rate, if any. If the effective rate of interest which would otherwise be
payable under the MLA, this Second Supplement, the Term Revolving Note, or any
of the other Loan Documents would exceed the Maximum Rate, if any, then the rate
of interest which would otherwise be contracted for, charged, or received under
the MLA, this Second Supplement, the Term Revolving Note, or any of the other
Loan Documents shall be reduced to the Maximum Rate, if any. If any unearned
interest or discount or property that is deemed to constitute interest
(including, without limitation, to the extent that any of the fees payable by
Borrower for the Loan Obligations to Lender under the MLA, this Second
Supplement, the Term Revolving Note, or any of the other Loan Documents are
deemed to constitute interest) is contracted for, charged, or received in excess
of the Maximum Rate, if any, then such interest in excess of the Maximum Rate
shall be deemed a mistake and canceled, shall not be collected or collectible,
and if paid nonetheless, shall, at the option of the holder of the Term
Revolving Note, be either refunded to Borrower, or credited on the principal of
the Term Revolving Note. It is further agreed that, without limitation of the
foregoing and to the extent permitted by applicable law, all calculations of the
rate of interest or discount contracted for, charged or received by Lender under
the Term Revolving Note, or under any of the Loan Documents, that are made for
the purpose of determining whether such rate exceeds the Maximum Rate applicable
to Lender, if any, shall be made, to the extent permitted by applicable laws
(now or hereafter enacted), by amortizing, prorating and spreading during the
period of the full terms of the Advances evidenced by the Term Revolving Note,
and any renewals thereof all interest at any time contracted for, charged or
received by Lender in connection therewith.


    13.    Security. The Borrower’s obligations hereunder and, to the extent
related thereto, the MLA, shall be secured as provided in the MLA and the other
Loan Documents.






[Signature page follows]
















        4
122746 / 4813-3651-8350 v2





--------------------------------------------------------------------------------



SIGNATURE PAGE FOR
SECOND AMENDED AND RESTATED
SECOND SUPPLEMENT
TO MASTER LOAN AGREEMENT
(TERM REVOLVING LOAN)
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK
DATED: November 6, 2020


IN WITNESS WHEREOF, the parties have caused this Second Amended and Restated
Second Supplement to be executed by their duly authorized officers as of the
date shown above.



HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited liability company




By: /s/ James Broghammer
James Broghammer
Title: President/CEOHOME FEDERAL SAVINGS BANK,

a federally chartered stock savings bank organized under the laws of the United
States


By: /s/ Eric Oftedahl            
Eric Oftedahl
Its: Vice President











STATE OF IOWA            )
                    ) ss.
COUNTY OF CHICKASAW        )


    On this ___ day of November, 2020, before me a Notary Public within and for
said County, personally appeared James Broghammer, to me known, who being by me
duly sworn, did say that he is the President and CEO of Homeland Energy
Solutions, LLC, the limited liability company named in the foregoing instrument,
and that said instrument was signed on behalf of said company by authority of
its board and as the free act and deed of said company.


________________________________
Notary Public




        5
122746 / 4813-3651-8350 v2



